Title: To George Washington from William Heath, 3 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Novr 3d 1780
                        
                        A few days since, a young man by the name of Hazleton Spencer was sent here prisoner from Albany. he asserts
                            that he is an Ensign in Sir John Johnsons Corps, but has not his commission with him. I appointed three officers to
                            examine him. Enclosed is Copy of their report. I wish your Excellency’s opinion and direction. I have kept him closely
                            confined in the Provost. Probably upon a Strict adherence to the laws and Customs of Nations and of Arms he may be
                            treated as a Spy’ and the executing of him may be justified, but as nothing more appears against him than being within our
                            Lines, the Gentlemen who examined him have thought that advantage may be derived by making some other use of him.
                        It is said Some of our officers who have been Prisoners and hostages have not fully adhered to the
                            injunctions under which they were laid, and are liable to be demanded by the Enemy and proceeded with in a rigorous way;
                            and that policy dictates we should avail ourselves of palliatives when it can be done without injury to the honor or
                            interest of our Cause. These I beg leave to Submit to your Excellency’s consideration & shall conduct accordingly.
                            Our gloom on Account of Supplies increases, Some of the Troops have been Six or Seven days without Flour. The Magazine
                            here cannot afford a barrell.
                        Colonel Stewart Commissary General of Issues gave notice some days since that a quantity of Flour would be
                            forwarded from the Main Army, but it has not yet arrived. Your Excellencys instructions enjoin the Keeping a certain
                            quantity in the works as a Reserve in case of a Siege, but at present it is impossible. Nay, if something more is not
                            done, than I can yet learn is doing I do not See how the Troops are to be Kept together.
                        Major General Greene informed me that, he had written to the Commissary General for information who were his
                            Agents, and to whom he was to apply for Provisions. I have requested the Same of Colonel Blaine a few days Since but do
                            not know whether he is with the army or at Philadelphia. The Season is so far advanced, and the Post So bare of
                            provisions, that I feel exceedingly uneasy at our present Situation, at the Same time I am much at loss what
                                measures to adopt, whether to press the Eastern States to hasten their Supplies to this place, or
                            not, lest I Should break in upon the General Arrangements, and counteract your designs. I have the honor to be With the
                            greatest Respect Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                             The examination of Hazleton Spencer this 21st of Octr 80.
                            Colo. Hazen By order of the Honble Major
                            By Lt Colo. Hart Genl Heath
                            Lt Colo. Cobb
                            Who says he was at East Greenwich Rhode Island, and is now 23 years of age and has been absent from there
                                13 years. Removed with his Father to the Country of Charlotte in New York State and lived there till July 1777. then
                                went to General Burgoyne and remained with him as a Sutler till his capture and was then sent back as a follower of
                                the Army. Remained in Canada till June 1778—Joind Sr John Johnston as a Volunteer continued as such till April 80—was
                                then promoted to an Ensigncy in the 2d Battallion of Sr Johns Corps. That each of the Battallions have 10 Companies.
                                Came from Lachene by Montreal to Sr Johns 19th July—and from Sr Johns 21st to Come to Charlotte County in a victualler
                                to Crown Point—and was taken the 5th of August at Danlry by Ensign Latten of the Militia His business was in
                                Charlotte County to see his Brothers & Sisters whom he had not, since July 1777 his permission was obtained at
                                his solicitation to Sr Johnston who applyd & obtaind it of Genl Haldeman his Commission is in his Chest at Sr
                                Johns. His 5 Brothers 3 of them with the States 2 with the British. The oldest Brother is 22 and the youngest 8 years
                                old.
                            
                                Moses Hazen Colo.
                                Willm D. Hart Lt Colo.
                            
                            
                                David Cobb Lt Colo.
                                The Court are of opinion that considering Spencers Case in the strict sense and according to the
                                    usage of nations he might be considered as a spy, but from the very particular nature of this war & former
                                    conduct on similar occasions & also from the whole of the proof being forwarded on his own confession
                                    submit it to the General whether it might not be most beneficial to the public to dispense with the  of punishment attending his situation.
                            
                            
                                Moses Hazen Colo.
                                Willm D. Hart Lt Colo.
                                David Cobb Lt Colo.
                            
                        
                        
                    